Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that examiner has not fully met the burden of showing that the shared technical feature of the claims is not a special technical feature.  This is not found persuasive because the shared technical feature is maintained to have been established, and position regarding the shared feature as indicated has not been addressed, refuted and/or shown to be in error as set forth.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al.(WO 2016/150684).
Fricke et al. discloses methods for making porous polymeric materials by combining materials that may comprising polyisocyanates, polyfunctional aromatic amines[claim 24]{see pages 10-15}, at least one monool [claim 23]{see page 6}, and catalysts that may include carboxylic acids as defined by the claims along with other catalyst materials with solvent and reacting the materials to form organic gel materials followed by drying under supercritical [claim 26]{see Examples} or subcritical conditions [claim 25]{see page 24}{Further, see abstract, pages 2-4 & 19-23, and the Examples}.
Fricke et al. differs from applicants’ claims in that it does not specifically require utilization of component (C1) as claimed.  However, Fricke et al. {pages 17 & 18} does disclose the utilization of these tetraalkylammonium salts, including tetraalkylammonium hydroxides encompassing of those claimed for the purpose of imparting their trimerization catalyzing effects.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the tetraalkylammonium salts of Fricke et al. in the processes of Fricke et al. for the purpose of imparting their recognized trimerization catalytic effects in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fricke et al. and Hocke et al. are cited for their disclosure of relevant isocyanate based and/or porous preparations in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070.  The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765